DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on December 30, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on December 30, 2020 has been entered.
The amendment of claims 1 and 2 is acknowledged.
Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kitada’749 (US 2012/0081749).
     With respect to claim 1, Kitada’749 teaches an image forming apparatus (Fig.1, item 10), comprising a processor [the printer 10 shown in Fig.1 is inherent disclosed with a processor to execute all of its functions since a working printer needs to have at least one processor] configured to: 
     access a storage area on an Internet, which is specified by a user and has no limit for access authority, and acquires first data formats profitable by an information processing apparatus as print data [The displayed top.html is obtained from the server (Fig.1, item 20) after the server receives the Web request from the printer (Fig.1, item 10) (paragraph 72). The printer sends a web request to the server as a result of user manipulation of the browser on the touch panel of the printer (paragraph 77). The top.html includes the ticket A and the ticket B (Fig.8). Ticket A and Ticket B are associated with their corresponding format (paragraph 85). Examiner views that the user who manipulates the browser on the touch panel of the printer is considered having no limit for access authority to access to the server since the server sends the HTML data to the printer after receiving Web request from the printer]; 
     select a second data format among the acquired first data formats, wherein the second data format is processable by the image forming apparatus [as shown in Fig.11, the user selects the ticket A and the printer prints the image according the format associated with ticket A ];
     write, in the storage area, the second data format processable by the image forming apparatus among the acquired first data formats (paragraph 57); and

     With respect to claim 9, which further limits claim 1, Kitada’749 teaches wherein the storage area is a cloud storage [as shown in Fig.9, the print data is included in the HTML data from the server in step S26. Therefore, the server is considered as a cloud storage since server provide data to the printer over the internet.].  
     With respect to claim 11, which further limits claim 1, Kitada’749 teaches wherein the first data formats and the second data format are described in text formats [as shown in Fig.4, the ticket A (first data format) and the ticket B (second data format) are described in text formats].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada’749 (US 2012/0081749), and further in view of Matsuda’017 (US 2013/0163017).
     With respect to claim 2, Kitada’749 teaches an image forming apparatus (Fig.1, item 10), comprising a processor [the printer 10 shown in Fig.1 is inherent disclosed with a processor to execute all of its functions since a working printer needs to have at least one processor, configured to: 
      access the second storage area and acquires first data formats providable by the information processing apparatus as print data [The displayed top.html is obtained from the server (Fig.1, item 20) after the server receives the Web request from the printer (Fig.1, item 10) (paragraph 72). The printer sends a web request to the server as a result of user manipulation of the browser on the touch panel of the printer (paragraph 77). The top.html includes the ticket A and the ticket B (Fig.8). Ticket A and Ticket B (print data) are associated with their corresponding format (paragraph 85)]; 
     select a second data format among the first data formats acquired from the second storage area, wherein the second data format is processable by the image forming apparatus [as shown in Fig.11, the user selects the ticket A and the printer prints the image according the format associated with ticket A];  
     write, in the second storage area, the second data format processable by the image forming apparatus among the first data formats acquired from the second storage area. [The printer transmits the print request having the selected ticket option (format) that is able to be processed by the printer to the server (paragraph 72). Therefore, the printer is considered to write the second data format processable by the printer among the first data formats acquired from the second storage area in the second storage area.]

     Kitada’749 does not teaches access a first storage area on an Internet, which is specified by a user and has no limit for access authority, and write information indicating a location of a second storage area on the Internet, access authority of which is limited to an information processing apparatus and the image forming apparatus.
     Matsuda’017 teaches access a first storage area on an Internet, which is specified by a user and has no limit for access authority [as shown in Fig.3, the printer transmits the conventions instruction information including the URL associated with print data to the conversion server (a first storage area). Therefore, the user of the printer is considered has no limit for access authority for access to the notification server which is being specified by the user], and write information indicating a location of a second storage area on the Internet, access authority of which is limited to an information processing apparatus and the image forming apparatus [as shown in Fig.3, the printer transmits (write) the conventions instruction information including the URL (location of a second storage) associated with print data to the conversion server (a first storage area). As shown in Fig.3, the printer and the conversion server have the access authority to access to the notification server].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitada’749 
     With respect to claim 10, which further limits claim 2, Miyajima’585 teaches wherein the storage area is a cloud storage [as shown in Fig.9, the print data is included in the HTML data from the server in step S26. Therefore, the server is considered as a cloud storage since server provide data to the printer over the internet].
     With respect to claim 12, which further limits claim 2, Miyajima’585 teaches wherein the first data formats and the second data format are described in text formats [as shown in Fig.4, the ticket A (first data format) and the ticket B (second data format) are described in text formats].  
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada’749 (US 2012/0081749) and further in view of Steely’743 (US 2013/0050743).
     With respect to claim 3, which further limits claim 1, Kitada’749 does not teach wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by reading an image showing the information indicating the location of the storage area on the Internet.  
     Steely’743 teaches wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by reading an image showing the information indicating the location of the storage area on the Internet (Fig.3).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitada’749 according to the teaching of Steely’743 to encode the address of a cloud server which 
     With respect to claim 5, which further limits claim 3, Kitada’749 does not teach wherein the image is displayed on a display part of the information processing apparatus.  
     Steely’743 teaches wherein the image is displayed on a display part of the information processing apparatus (Fig.2, step S220).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Kitada’749 according to the teaching of Steely’743 to encode the address of a cloud server which stores the file to be printed in a barcode because this will allow the file to be retrieved more effectively.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada’749 (US 2012/0081749), Matsuda’017 (US 2013/0163017) and further in view of Steely’743 (US 2013/0050743).
     With respect to claim 4, which further limits claim 2, the combination of Kitada’749 and Matsuda’017 does not teach wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by reading an image showing the information indicating the location of the storage area on the Internet.  
     Steely’743 teaches wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by reading an image 
       Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kitada’749 and Matsuda’017 according to the teaching of Steely’743 to encode the address of a cloud server which stores the file to be printed in a barcode because this will allow the file to be retrieved more effectively.
     With respect to claim 6, which further limits claim 4, the combination of Kitada’749 and Matsuda’017 does not teach wherein the image is displayed on a display part of the information processing apparatus.  
     Steely’743 teaches wherein the image is displayed on a display part of the information processing apparatus (Fig.2, step S220).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of itada’749 and Matsuda’017 according to the teaching of Steely’743 to encode the address of a cloud server which stores the file to be printed in a barcode because this will allow the file to be retrieved more effectively.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kitada’749 (US 2012/0081749) and further in view of Kawano’539 (US 2014/0313539).
     With respect to claim 7, which further limits claim 1, Kitada’749 does not teach wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by using a wireless connection system in 
     Kawano’539 teaches wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by using a wireless connection system in which communication is established by bringing the information processing apparatus closer to a specific portion of an apparatus body (paragraph 73).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawano’539 according to the teaching of Kawano’539 to transmit address of a cloud server which stores the file to a printer from a user terminal when the user terminal is next to the printer because this will allow the file to be retrieved more effectively.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kitada’749 (US 2012/0081749), Matsuda’017 (US 2013/0163017) and further in view of Kawano’539 (US 2014/0313539).
     With respect to claim 8, which further limits claim 2, the combination of Kitada’749 and Matsuda’017 does not teach wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by using a wireless connection system in which communication is established by bringing the information processing apparatus closer to a specific portion of an apparatus body. 
     Kawano’539 teaches wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by using a wireless connection system in which communication is established by bringing the information processing apparatus closer to a specific portion of an apparatus body (paragraph 73).
.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674